                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

jbarton@faillacelaw.com

                                            December 1, 2020

VIA ECF

Hon. Sanket Bulsara
United States Magistrate Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

                          Re:      Santana v. Sirah 120 LLC, et al.
                                   1:20-cv-02867-PKC-SJB

Dear Judge Bulsara:

         I am an attorney representing Plaintiff in the above-referenced matter. I write to request a
thirty-day extension of the deadline to submit the parties’ settlement agreement to the Court,
currently scheduled for December 3, 2020. The new deadline would be January 4, 2021. This is
the first request of its kind and is submitted on consent.

       The parties have been working diligently on finalizing their papers. However, the
Defendants are pro se, so bringing this matter to a conclusion has presented some difficulties.
Nevertheless, the parties are confident they will be able to submit their settlement materials to
the Court within thirty days.

        We thank the Court for its time and attention.

                                            Respectfully Submitted,


                                            /s/ Jesse Barton
                                            Jesse Barton, Esq.



Cc: Defendants (Via Email)
    sammy197875@yahoo.com




                          Certified as a minority-owned business in the State of New York
